IZZI-/V
                                   ELECTRONIC RECORD




COA#       05-13-00127-CR                        OFFENSE:       25.02


           Lewis Michael Wall v. The State of
STYLE:     Texas                                 COUNTY:        Collin

COA DISPOSITION:          AFFIRM                 TRIAL COURT:   219th Judicial District Court


DATE: 8/11/2014                    Publish: NO   TC CASE #:     219-80388-2011




                           IN THE COURT OF CRIMINAL APPEALS


          Lewis Michael Wall v. The State of
STYLE:    Texas                                      CCA,          f****/tf
     APPELLj\MT^                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ftfu^ec/                                    JUDGE:

DATE: y&y>         / A/     2^/iT                    SIGNED:                            PC:

JUDGE:    /^                                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD